DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CSI MEASUREMENT AND REPORTING.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim 1 is objected to because of the following informalities:  “the steps” should be “steps.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “equal 4” should be “equal to 4.”  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “Reguest” should be “Request.”  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “Signals” should be “Signal,” “the channel” should be “a channel.”  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  “second first” should be “second.”  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “the priority” should be “a priority.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,761,062 B2 in view of U.S. Publication No. 2012/0127869 A1. 
Instant claim 1 contains identical limitations to claims 1-3 of U.S. Patent No. 8,761,062 B2 with the exception of instant claim one reciting “a channel quality measurement at the user equipment from the channel quality indicator request” (emphasis added by Examiner).  However, U.S. Publication No. 2012/0127869 A1 discloses CQI for particular cell, pertaining to UE (fig. 1, para. 0073), downlink and uplink transmission occur over subframes (para. 0050), CQI is measured at UE (para. 0104), and CSI which contains CQI is reported by UE after a request from eNode B (para. 0040-0041, 0073).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate CQI as taught by U.S. Publication No. 2012/0127869 A1 into the invention of the instant application.  The suggestion/motivation would have been to report uplink control information by a UE (U.S. Publication No. 2012/0127869 A1, para. 0023).  Including the CQI as taught by U.S. Publication No. 2012/0127869 A1 into the invention of the instant application was within the ordinary ability of one of ordinary skill in the art based on the teachings of U.S. Publication No. 2012/0127869 A1.
Furthermore, some of the instant dependent claims are taught by claims of U.S. Patent No. 8,761,062 B2 that are rearranged to form new inventive groupings.  For example, a claim(s) from U.S. Patent No. 8,761,062 B2 which does not depend from the invention of claims 1-3 of U.S. Patent No. 8,761,062 B2 may be also combined with the invention of claims 1-3 in view of U.S. Publication No. 2012/0127869 A1.  This is because one of ordinary skill in the art would have known that use of a known technique, as in a claim(s) not depending from claims 1-3 of U.S. Patent No. 8,761,062 B2 to a known method, as in claims 1-3 of U.S. Patent No. 8,761,062 B2, ready for improvement yields predictable results (MPEP 2141).
See the table below for a mapping of the instant application to U.S. Patent 8,761,062 (further modified by U.S. Publication No. 2012/0127869 A1).
Instant claims				 	U.S. Patent 8,761,062
1. A method of wireless communication for controlling channel quality indicator measurements comprising the steps of: transmitting a channel quality indicator request from a base station via a cell-specific reference signal on a downlink subframe; receiving the channel quality indicator request at a user equipment; making a channel quality measurement at the user equipment from the channel quality indicator request; and transmitting a channel quality indicator response from the user equipment via a Physical Uplink Control CHannel on an uplink subframe.
1. A method of wireless communication for controlling channel quality indicator measurements comprising: transmitting a channel state information request from a base station; receiving the channel state information request at a user equipment; making a channel quality measurement at the user equipment on a channel state information reference resource; and transmitting a channel state information response from the user equipment via one of a Physical Uplink Control CHannel and a Physical Uplink Shared CHannel on an uplink subframe wherein said user equipment is configured in transmission mode 9 and the channel state information resource includes overhead of Demodulation Reference Signals according to a corresponding rank report.
2. The method of claim 1, wherein: said transmitting a channel state information response is periodic with each transmission occurring on a subframe having the smallest value nCQI_ref greater than or equal to 4 that corresponds to a valid downlink subframe.
3. The method of claim 2, wherein: a valid downlink subframe is a subframe containing a Cell-specific Channel State Information Reference Signal configured for the user equipment.
2. The method of claim 1, wherein: said step of transmitting a channel quality indicator request is periodic with each transmission occurring on a subframe having the smallest value nCQI_ref greater than or equal 4 that corresponds to a valid downlink subframe.
Claims 1-3
3. The method of claim 2, wherein: a valid downlink subframe is a subframe configured as a downlink subframe at the user equipment.

4. The method of claim 2, wherein: a valid downlink subframe is not a Multimedia Broadcast multicast service Single Frequency Network subframe.
Claims 1-4
5. The method of claim 2, further comprising: not transmitting a channel quality indicator request if there is no valid downlink subframe.
Claims 1-3, 5
6. The method of claim 1, wherein: said step of transmitting a channel quality indicator request is aperiodic with each transmission occurring on a same subframe as a corresponding channel quality indicator request in an uplink Downlink Control Information format.
Claims 1-3, 6
7. The method of claim 1, wherein: said step of transmitting a channel quality indicator request is aperiodic with each transmission occurring on a next valid downlink subframe following the channel quality indicator request that is a Reguest Access Response Grant subframe.

8. The method of claim 1, wherein: said user equipment is configured in transmission mode 9 and a channel quality indicator reference index includes overhead of Demodulating Reference Signals with a corresponding rank report.
Claims 1-3
9. The method of claim 1, wherein: if a channel quality indicator reference index is a Cell-specific Channel State Information Reference Signal subframe the user equipment assumes the presence of the Cell-specific Channel State Information Reference Signals in determining the channel quality indicator index.
Claims 1-3, 7
10. The method of claim 1, wherein: each radio frame is divided into a first set of subframes and a second set of subframes; said step of transmitting a channel quality indicator request is periodic with a first periodicity for transmissions in said first set of subframes and a second first periodicity for transmissions in said second set of subframes.
Claims 1-3, 8
11. The method of claim 10, wherein: a channel quality indicator reference index must be a Cell-specific Channel State Information Reference Signal subframe; and if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment selects for periodic Channel State Information reporting a most recent valid Cell-specific Channel State Information Reference Signal subframe n-n.sub.CQI_ref,n.sub.CQI_ref≥4 which belongs to the subframe subset(s) for which Channel State Information report is sent at n.
Claims 1-3, 8-9
12. The method of claim 10, wherein: if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment selects a single Channel State Information reporting configuration of a predetermined offset and a predetermined periodicity.
Claims 1-3, 8, 10
13. The method of claim 10, wherein: if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment transmits neither channel quality indicator response.
Claims 1-3, 8, 11
14. The method of claim 10, wherein: if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment transmits both channel quality indicator responses in a same uplink subframe.
Claims 1-3, 8, 12
15. The method of claim 10, further comprising: transmitting via Radio Resource Control from the base station a predetermined priority between said first set of subframes and said second set of subframes; if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment transmits a response to the channel quality indicator request corresponding to the priority set of subframes.
Claims 1-3, 8
16. The method of claim 10, wherein: if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment transmits a response to the channel quality indicator request lying closer to n where L a  rmg l = 1 , 2
Claims 1-3, 8, 13
17.  The method of claim 10, wherein: if said first periodicity and said second periodicity causes conflict in transmitting a channel quality indicator response from the user equipment, the user equipment transmits a response to the channel quality indicator request lying further from n where L = a  rmg l = 1 , 2
Claims 1-3, 8-14


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventionns covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0296472 A1 to Lee et al. (“Lee”) in view of U.S. Publication No. 2012/0127869 A1 to Yin et al. (“Yin”).  
As to claim 1, Lee discloses a method of wireless communication for controlling channel quality 
indicator measurements (para. 0023, sensing variation of channel status; para. 0034, encoding CSI value, para. 0057 informing variation of state in CSI, fig. 1, method of wireless communication, CSI) comprising the steps of: transmitting a channel quality 
indicator request from a base station via a reference signal on a 
downlink signal (fig. 1, para. 0030, eNB transmits CSI RACH response to UE);  receiving the channel quality indicator request at a user 
equipment (para. 0030, fig. 1, receiving CSI RACH response at UE);  making a channel quality measurement at the user equipment (para. 0023, sensing variation of channel status at receiver);  and transmitting a channel quality 
indicator response from the user equipment via a Physical Uplink Control 
CHannel on an uplink subframe (para. 0030, fig. 1, transmitting CSI after receiving CSI RACH response to eNB over PUCCH). 
Lee does not expressly disclose via a cell-specific reference signal on a downlink subframe, making a channel quality measurement at the user equipment from the channel quality indicator request.
	Yin discloses CQI for particular cell, pertaining to UE (fig. 1, para. 0073), downlink and uplink transmission occur over subframes (para. 0050), CQI is measured at UE (para. 0104), and CSI which contains CQI is reported by UE after a request from eNode B (para. 0040-0041, 0073).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate CQI as taught by Yin into the invention of Lee.  The suggestion/motivation would have been to report uplink control information by a UE (Yin, para. 0023).  Including the CQI as taught by Yin into the invention of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Yin.
Claims 2-7, 9-14, 16-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2010/0296472 A1 to Lee et al. (“Lee”) in view of U.S. Publication No. 2012/0127869 A1 to Yin et al. (“Yin”) and in further view of "3GPP TS 36.213 version 8.8.0 Release 8” (“3GPP”).  
	As to claim 2, Lee and Yin do not expressly disclose the method of claim 1, wherein: said step of transmitting a channel quality 
indicator request is periodic with each transmission occurring on a subframe 
having the smallest value nCQI_ref greater than or equal 4 that corresponds to 
a valid downlink subframe. 
	3GPP discloses for periodic CQI reporting, nCQI_ref is the smallest value greater than or equal to 4, such that it corresponds to a valid downlink subframe (page 47-48).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate nCQI_ref as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to define a CQI reference resource in the time domain (3GPP, page 47-48).  Including the nCQI_ref as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
	As to claim 3, Lee and Yin do not expressly disclose the method of claim 2, wherein: a valid downlink subframe is a subframe configured as a downlink subframe at the user equipment.
3GPP discloses at pages 47-48, downlink subframe is valid if it is configured as a downlink subframe for that UE.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the downlink subframe as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in FDD and TDD modes of E-UTRA (3GPP, page 6).  Including the downlink subframe as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 4, Lee and Yin do not expressly disclose the method of claim 2, wherein: a valid downlink subframe is not a 
Multimedia Broadcast multicast service Single Frequency Network subframe.
3GPP discloses at pages 47-48, valid subframe is not an MBSFN subframe. 
 At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the Multimedia Broadcast multicast service Single Frequency Network subframe as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in FDD and TDD modes of E-UTRA (3GPP, page 6).  Including the Multimedia Broadcast multicast service Single Frequency Network subframe as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 5, Lee and Yin do not further disclose the method of claim 2, further comprising: not transmitting a channel quality indicator request if there is no valid downlink subframe.
 	3GPP discloses at pages 47-48, if there is no valid downlink subframe for the CQI reference resource, CQI reporting is omitted in uplink subframe n.  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In the interests of Compact Prosecution, Examiner cited prior art to read upon the limitations had they been non-optional.
 At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the CQI reporting is omitted in uplink subframe n as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in FDD and TDD modes of E-UTRA (3GPP, page 6).  Including the CQI reporting is omitted in uplink subframe n as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 6, Lee and Yin further disclose the method of claim 1, wherein: said step of transmitting a channel quality 
indicator request is aperiodic (Yin, para. 0011, aperiodic CSI reports).
Lee and Yin do not expressly disclose with each transmission occurring on a same subframe as a corresponding channel quality indicator request in an uplink 
Downlink Control Information format. 
	3GPP discloses DCI format 0 subframe at the UE, containing CQI request field, used in aperiodic reporting (pages 33-35, 37-38).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate DCI format 0 as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in the FDD and TDD modes of E-UTRA (3GPP, pages 6-7).  Including the DCI format 0 as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 7, Lee and Yin further disclose the method of claim 1, wherein: said step of transmitting a channel quality 
indicator request is aperiodic (Yin, para. 0011, aperiodic CSI reports).
Lee and Yin do not expressly disclose with each transmission occurring on a next valid downlink subframe following the channel quality indicator request that is a 
Reguest Access Response Grant subframe. 
	3GPP discloses Random Access Response Grant subframe at the UE, containing CQI request field, used in aperiodic reporting in next subframe n + k (pages 33-35, 37-38).
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate Random Access Response Grant subframe as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in the FDD and TDD modes of E-UTRA (3GPP, pages 6-7).  Including the Random Access Response Grant subframe as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
	As to claim 9, Lee and Yin do not expressly disclose the method of claim 1, wherein: if a channel quality indicator reference 
index is a Cell-specific Channel State Information Reference Signal subframe
the user equipment assumes the presence of the Cell-specific Channel State 
Information Reference Signals in determining the channel quality indicator 
index. 
	3GPP discloses for deriving CQI index, the UE assumes cell-specific RS EPRE, CQI index in uplink subframe (pages 47-49).  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In the interests of Compact Prosecution, Examiner cited prior art to read upon the limitations had they been non-optional.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate CQI index as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in the FDD and TDD modes of E-UTRA (3GPP, pages 6-7).  Including the CQI index as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
	As to claim 10, Lee and Yin do not expressly disclose the method of claim 1, wherein: each radio frame is divided into a first 
set of subframes and a second set of subframes;  said step of transmitting a 
channel quality indicator request is periodic with a first periodicity for 
transmissions in said first set of subframes and a second first periodicity for 
transmissions in said second set of subframes. 
	3GPP discloses radio frame has many subframes, different reporting periodicity values for different TDD UL/DL configurations  (pages 43-45). 
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate periodicities as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in the FDD and TDD modes of E-UTRA (3GPP, pages 6-7).  Including the periodicities as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
	As to claim 11, Lee and Yin do not further disclose the method of claim 10, wherein: a channel quality indicator reference 
index must be a Cell-specific Channel State Information Reference Signal 
subframe; and if said first periodicity and said second periodicity causes 
conflict in transmitting a channel quality indicator response from the user 
equipment, the user equipment selects for periodic Channel State Information 
reporting a most recent valid Cell-specific Channel State Information Reference 
Signal subframe n-n.sub.CQI.sub.--.sub.ref,n.sub.CQI.sub.--.sub.ref.gtoreq.4 
which belongs to the subframe subset(s) for which Channel State Information 
report is sent at n.  
3GPP, discloses deriving CQI index, the UE assumes cell-specific RS EPRE, CQI index in uplink subframe (pages 47-49)).  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to incorporate CQI index as taught by 3GPP into the invention of Lee and Yin.  The suggestion/motivation would have been to establish the characteristics of the physicals layer procedures in the FDD and TDD modes of E-UTRA (3GPP, pages 6-7).  Including the CQI index as taught by 3GPP into the invention of Lee and Yin was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 12, Lee, Yin, and 3GPP further disclose the method of claim 10 (see rejection of claim 10), wherein: if said first periodicity and said second 
periodicity causes conflict in transmitting a channel quality indicator 
response from the user equipment, the user equipment selects a single Channel 
State Information reporting configuration of a predetermined offset and a 
predetermined periodicity.  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In addition, the same suggestion/motivation of claim 10 applies.  
As to claim 13, Lee, Yin, and 3GPP further disclose the method of claim 10 (see rejection of claim 10), wherein: if said first periodicity and said second 
periodicity causes conflict in transmitting a channel quality indicator 
response from the user equipment, the user equipment transmits neither channel 
quality indicator response.   Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In addition, the same suggestion/motivation of claim 10 applies.
As to claim 14, Lee, Yin, and 3GPP further disclose the method of claim 10 (see rejection of claim 10), wherein: if said first periodicity and said second 
periodicity causes conflict in transmitting a channel quality indicator 
response from the user equipment, the user equipment transmits both channel 
quality indicator responses in a same uplink subframe.   Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In addition, the same suggestion/motivation of claim 10 applies.
As to claim 16, Lee, Yin, and 3GPP further disclose the method of claim 10 (see rejection of claim 10), wherein: if said first periodicity and said second 
periodicity causes conflict in transmitting a channel quality indicator 
response from the user equipment, the user equipment transmits a response to 
the channel quality indicator request lying closer to n where L = argmax l = 1 
, 2 n CQI_ref , l .  ##EQU00003##.  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In addition, the same suggestion/motivation of claim 10 applies.
As to claim 17, Lee, Yin, and 3GPP further disclose the method of claim 10 (see rejection of claim 10), wherein: if said first periodicity and said second 
periodicity causes conflict in transmitting a channel quality indicator 
response from the user equipment, the user equipment transmits a response to 
the channel quality indicator request lying further from n where L = argmax l = 
1 , 2 n CQI_ref , l .  ##EQU00004##.  Note, per MPEP 2111.04 “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Hence, the contingent limitations pertaining to “if” are not given patentable weight.  In addition, the same suggestion/motivation of claim 10 applies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463